DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are currently pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  the phase “wherein least one of the wefts” should read “wherein at least one of the wefts”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horter et al. (WO 2017/174505 A1 with US 2019/0017885 A1 as the English equivalent).
Regarding claim 1,
Horter teaches a multi-layer article of woven fabric comprising: a woven base layer (22); a woven mesh layer (23), disposed above the base layer, the mesh layer utilizing a first common warp (28) for each one of a plurality of stacked wefts; and a woven binding layer (21), disposed above the mesh layer; wherein the base layer and the binding layer share a second common warp (28) (Horter: see annotated Fig. 12 below; abstract; par. 0040-0041 and 0047).

    PNG
    media_image1.png
    401
    754
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Horter.
Regarding claim 2,
Horter teaches the multi-layer article of woven fabric required by claim 1. Horter further teaches that “at least three layers” may be arranged one above the other in which the additional fabric layers (such as a top woven fabric layer (a pattern layer as a woven fabric intrinsically has a pattern) that may be disposed above the binding layer) may be formed by the binding systems which would include the second common warp of the base and binding layer as the warp goes through all the layers (Horter: abstract; par. 0002, 0009, 0040, and 0049-0050).

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Horter in view of Danby et al. (US 2012/0175009 A1).
Regarding claims 3-9,
Horter teaches the multi-layer article of woven fabric required by claims 1 and 2. Horter further teaches different yarns and/or different yarn thicknesses and/or varying numbers of yarns and/or different yarn cross sections may be utilized in the various layers (Horter: par. 0049). 
However, Horter is silent towards the first and second common warp, the wefts and warps of the mesh layer, and the weft of the base layer being made of a resilient multifilament yarn that is resistant to deflection.
Danby teaches a method of weaving industrial textiles (Danby: abstract). Danby teaches selecting optimal yarns for use in manufacturing woven fabrics wherein the warp and/or weft yarns are polymeric multifilaments which are made of polymers such as polyethylene terephthalate (PET) which is listed as a resilient yarn that is resistant to deflection as described in Applicant’s specification (Danby: par. 0054, 0062, and 0074; claims 39 and 59 and Applicant’s PGpub: par. 0021).
Horter and Danby are in the corresponding field of the construction of articles of woven fabric including warp and weft yarns. Therefore, it would be obvious to utilize multifilament warp and weft yarns which are resilient and resistant to deflection in the first and second common warp, the weft and warp yarns of the mesh layer, and the weft yarn of the base layer of Horter, respectively, to improve the manufacturing process while improving the physical properties of the resulting fabric as taught by Danby.

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Horter in view of Liao (US 2009/0191777 A1).
Regarding claims 10 and 11,
Horter teaches the multi-layer article of woven fabric required by claims 1 and 2. Horter further teaches different yarns and/or different yarn thicknesses and/or varying numbers of yarns and/or different yarn cross sections may be utilized in the various layers (Horter: par. 0049).
Horter is silent towards the second common warp yarn is a wrapped yarn, a tacked yarn, or a combination and includes yarn that is elastic, so as to render the fabric stretchable in the warp direction.
Liao teaches the manufacture of woven fabrics that stretch in the warp and/or weft direction (Liao: abstract; par. 0002). The warp (may correspond to the claimed second common warp yarn) and/or weft yarns include an elastic yarn that is a wrapped yarn to provide the ability to stretch in the respective directions to provide a stretchy material with good recovery and physical properties (Liao: abstract; par. 0012-0013, 0039, 0047, and throughout the disclosure; claim 7).
Horter and Liao are in the corresponding field of woven fabrics with warp and weft yarns. Therefore, it would have been obvious to one of ordinary skill in the art to introduce wrapped elastic yarns into the second common warp of Horter to provide improved stretchability in the warp direction to provide improved stretchability and physical properties as taught by Liao.
Regarding claims 13 and 14,
Horter teaches the multi-layer article of woven fabric required by claims 11. Horter is silent towards the wefts of the binding layer and the pattern layer include yarn that is elastic, whereas to render the fabric stretchable in the weft direction.
Horter is silent towards the wefts of the binding layer and the pattern layer is a wrapped yarn, a tacked yarn, or a combination and includes yarn that is elastic, so as to render the fabric stretchable in the weft direction.
Liao teaches the manufacture of woven fabrics that stretch in the warp and/or weft direction (Liao: abstract; par. 0002). The warp and/or weft yarns (may correspond to the weft yarns in the base layer and pattern layer) include an elastic yarn that is a wrapped yarn to provide the ability to stretch in the respective directions to provide a stretchy material with good recovery and physical properties (Liao: abstract; par. 0012-0013, 0039, 0047, and throughout the disclosure; claim 7).
Horter and Liao are in the corresponding field of woven fabrics with warp and weft yarns. Therefore, it would have been obvious to one of ordinary skill in the art to introduce wrapped elastic yarns into the weft yarns of the base and pattern layers of Horter to provide improved stretchability in the weft direction to provide improved stretchability and physical properties as taught by Liao.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horter in view of Danby and in further view of Liao.
Regarding claim 12,
Horter in view of Danby teaches the multi-layer article of woven fabric required by claim 9. Horter further teaches different yarns and/or different yarn thicknesses and/or varying numbers of yarns and/or different yarn cross sections may be utilized in the various layers (Horter: par. 0049).
Horter is silent towards the second common warp including yarn which is a wrapped yarn or a tacked yarn.
Liao teaches the manufacture of woven fabrics that stretch in the warp and/or weft direction (Liao: abstract; par. 0002). The warp (may correspond to the claimed second common warp yarn) and/or weft yarns include an elastic yarn that is a wrapped yarn to provide the ability to stretch in the respective directions to provide a stretchy material with good recovery and physical properties (Liao: abstract; par. 0012-0013, 0039, 0047, and throughout the disclosure; claim 7).
Horter, Danby, and Liao are in the corresponding field of woven fabrics with warp and weft yarns. Therefore, it would have been obvious to one of ordinary skill in the art to introduce wrapped elastic yarns into the second common warp of Horter to provide improved stretchability in the warp direction to provide improved stretchability and physical properties as taught by Liao.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horter in view of Golz (US 2010/0108176 A1).
Regarding claim 15,
Horter teaches the multi-layer article of woven fabric required by claims 1 and 2. Horter further teaches different yarns and/or different yarn thicknesses and/or varying numbers of yarns and/or different yarn cross sections may be utilized in the various layers (Horter: par. 0049).
Horter does not explicitly teach wherein the mesh layer is woven in a manner to embed, in the article of woven fabric, a structural curve.
Golz teaches a moldable webbing of woven fabric characterized by retaining its desired shape (Golz: abstract). Golz teaches a woven layer (a mesh layer) is woven in a manner to embed a structural curve that is characterized by retaining a bent shape (a structural curve) once formed by the laminated woven fabric (Golz: abstract; par. 0002, 0024, and throughout the disclosure; Fig. 3).
Golz and Horter are in the corresponding field of laminated articles of woven fabric comprising warp and weft yarns. Therefore, it would be obvious to one of ordinary skill in the art to embed the mesh layer, in the article of woven fabric, of Horter to provide a structural curve in order to provide the fabric with a wider variety of applications in a variety of desired shapes as taught by Golz.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783